Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on July 28, 2021 have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 22, 24, 25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Hu) (2009/0296075, corresponds to the Written Opinion of PCT application).
Regarding claim 16, Hu discloses a method (Fig. 1 and 3) to determine a patterning process parameter (overlay error, abstract), the method comprising: illuminating (102) a target (202) with radiation comprising a central wavelength and detecting a first result (block 152, para 0024, “preferably a single wavelength”); illuminating the target with radiation comprising two different central wavelengths and detecting a second result (block 156, para 0026, “different range of wavelength”); calculating a first value for an intermediate parameter based on the first result (block 154, block 162, para 0025, 0027); calculating a second value for the intermediate 
Regarding claim 22, Hu discloses wherein the intermediate parameter is overlay, intensity or intensity asymmetry (intensity, abstract, para 0025).
Regarding claim 24, Hu discloses wherein the central wavelength from which the first value is calculated is different from the two different central wavelengths (para 0026).
Regarding claim 25, Hu discloses applying the method to a plurality of targets across a substrate (Fig. 2, para 0023).
Regarding claim 27, Hu discloses wherein the patterning process parameter is overlay (abstract, para 0022-0028).
Regarding claim 28, Hu discloses a metrology apparatus to determine a patterning process parameter (overlay error, abstract) following performance of a lithographic process, the metrology apparatus being operable to perform the method to determine a patterning process parameter, the method comprising:  illuminating a target (202) with radiation comprising a central wavelength (block 152, para 0024) and detecting a first result (block 154); illuminating the target with radiation comprising two different central wavelengths (block 156, para 0026) and detecting a second result (block 158), calculating a first value for an intermediate parameter based on the first result (block 154, block 162, para 0025, 0027); calculating a second value for the intermediate parameter based on the second result (block 158, block 162, para 0026, 0027); and calculating a combined measurement for the patterning process parameter based on the first and second values for the intermediate parameter (block 164, para 0008, 0028).
Regarding claim 29, Hu discloses a non-transitory computer program product comprising machine-readable instructions for causing a processor to cause performance of the method (para 0022) to determine a patterning process parameter (overlay error, abstract), the method comprising:  illuminating a target with radiation comprising a central wavelength and detecting a 
Regarding claim 30, Hu discloses a system comprising:  an inspection apparatus (Fig. 1) configured to provide a beam of radiation (108) on a target (202), and to detect radiation diffracted by the target; and the non-transitory computer program product (para 0022) of claim 29 (see above).

Allowable Subject Matter
Claims 17-21, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant argues that the cited reference does not disclose radiation comprising two different central wavelengths.  Applicant states that the claimed “radiation comprising two different central wavelengths” is disclosed as “radiation two peak wavelengths, each with a certain central wavelength”, referring to para 0159-0162 of the published application 2019/0094703.  The examiner respectfully disagrees.  Para 0159-0162 do not mention “two peak wavelengths”.  Para 0158 defines the radiation with a central wavelength as “when a certain measurement radiation wavelength is selected and used, the illuminating radiation may in practice comprise a spectrum of wavelengths with a peak at a certain central wavelength”.  However, disclosure does not specifically define “radiation comprising two different central wavelengths” as “radiation two peak wavelengths, each with a certain central wavelengths”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quintanilha et al. (2017/0184981) discloses a method comprising illuminating a target with radiation comprising a central wavelength and detecting a first result (para 0025, 0026); illuminating the target with radiation comprising two different central wavelengths and detecting a second result (para 0027, 0028).  However, Quintanilha et al. does not disclose calculating a first value for an intermediate parameter based on the first result; calculating a second value for the intermediate parameter based on the second result; and calculating a combined measurement for the patterning process parameter based on the first and second values for the intermediate parameter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        August 24, 2021